Per Curiam. Appellant Henry Lee Brazil, by his attorney, has filed a motion for rule on the clerk. Appellant filed a notice of appeal and designation of record on October 17, 1997, following the entry on September 25, 1997 of terms and conditions of suspended imposition of sentence. Subsequently, on December 12, 1997, a judgment convicting appellant of burglary and theft of property was entered. Appellant did not timely file a notice of appeal after entry of the judgment on December 12, 1997. Appellant’s previous motion for rule on the clerk was denied because appellant’s attorney faded to admit fault on his part. See Brazil v. State, 332 Ark. 74 (Feb. 26, 1998) (per curiam). Although a notice of appeal was filed on October 17, 1997, appellant’s attorney, Robert N. Jeffrey, now admits that a notice of appeal following the entry of the judgment was not filed in a timely manner due to a mistake on his part.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion, which we will treat as a motion for belated appeal. See Terry v. State, 212 Ark. 243, 613 S.W.2d 90 (1981); In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion for belated appeal is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.